   Case 1:18-cv-00152-CRK-JCG-GSK Document 34                    Filed 10/05/18      Page 1 of 4



            IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

                                         )
AMERICAN INSTITUTE FOR INTERNATIONAL)
STEEL, INC., SIM-TEX, LP, and KURT ORBAN )
PARTNERS, LLC,                           )
                                         )
              Plaintiffs,                )                    Before: Claire R. Kelly, Jennifer
                                         )                    Choe-Groves, & Gary S. Katzmann,
       v.                                )                    Judges
                                         )
UNITED STATES and KEVIN K. MCALEENAN, )                       Court No. 18-00152
Commissioner, United States Customs and  )
Border Protection,                       )
                                         )
              Defendants.                )
                                         )

                     UNOPPOSED MOTION FOR ORAL ARGUMENT
       Pursuant to Rule 7(c) of the Rules of this Court, Plaintiffs the American Institute for

International Steel, Inc., Sim-Tex, LP, and Kurt Orban Partners, LLC hereby file this motion for

oral argument in this action.

       Plaintiffs believe oral argument is desirable in this action, which presents a constitutional

claim under the non-delegation doctrine. Plaintiffs believe that oral argument will assist the

Court in its analysis of the issues presented in the parties’ briefs and will provide the Court with

the opportunity to question the parties about issues of particular significance to the Court. In

view of the continuing harm to Plaintiffs from the tariffs on imported steel that are the subject of

this action, Plaintiffs further request that this Court schedule oral argument as expeditiously as

possible.

       Pursuant to Rule 7(b), Plaintiffs consulted with the other parties to this case prior to filing

this motion. Specifically, on October 4, 2018, Tara Hogan, counsel for the Defendants, United

States and Kevin K. McAleenan, Commissioner of U.S. Customs and Border Protection,



                                                  1
  Case 1:18-cv-00152-CRK-JCG-GSK Document 34                    Filed 10/05/18     Page 2 of 4



indicated that the Government takes no position on the motion, and defers to the Court as to

whether oral argument is required.

       For the reasons discussed above, Plaintiffs respectfully request that this motion be

granted and that the Court schedule oral argument in this case. A proposed order is attached.

                                                     Respectfully submitted,

                                                     /s/Donald B. Cameron
                                                     Donald B. Cameron
                                                     R. Will Planert
                                                     Julie C. Mendoza
                                                     Brady W. Mills
                                                     MORRIS MANNING & MARTIN LLP
                                                     1401 Eye Street, NW, Suite 600
                                                     Washington, D.C. 20005
                                                     (202) 216-4811
                                                     dcameron@mmmlaw.com

                                                     /s/Alan B. Morrison
                                                     Alan B. Morrison
                                                     George Washington University Law School
                                                     2000 H Street, NW
                                                     Washington, D.C. 20052
                                                     (202) 994-7120
                                                     abmorrison@law.gwu.edu

                                                     /s/Gary N. Horlick
                                                     Gary N. Horlick
                                                     Law Offices of Gary N. Horlick
                                                     1330 Connecticut Ave., NW, Suite 499c
                                                     Washington, D.C. 20036
                                                     (202) 429-4790
                                                     gary.horlick@ghorlick.com

                                                     /s/Timothy Meyer
                                                     Timothy Meyer
                                                     Vanderbilt Law School
                                                     131 21st Avenue South
                                                     Nashville, TN 37203
                                                     (615) 936-8394
                                                     tim.meyer@law.vanderbilt.edu




                                                2
  Case 1:18-cv-00152-CRK-JCG-GSK Document 34    Filed 10/05/18   Page 3 of 4



                                       s/Steve Charnovitz
                                       Steve Charnovitz
                                       George Washington University Law School
                                       2000 H Street, NW
                                       Washington, D.C. 20052
                                       (202) 994-7808
                                       scharnovitz@law.gwu.edu
Dated: October 5, 2018




                                   3
  Case 1:18-cv-00152-CRK-JCG-GSK Document 34                    Filed 10/05/18       Page 4 of 4



             IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

                                         )
AMERICAN INSTITUTE FOR INTERNATIONAL)
STEEL, INC., SIM-TEX, LP, and KURT ORBAN )
PARTNERS, LLC,                           )
                                         )
              Plaintiffs,                )                   Before: Claire R. Kelly, Jennifer
                                         )                   Choe-Groves, & Gary S. Katzmann,
       v.                                )                   Judges
                                         )
UNITED STATES and KEVIN K. MCALEENAN, )                      Court No. 18-00152
Commissioner, United States Customs and  )
Border Protection,                       )
                                         )
              Defendants.                )
                                         )

                                             ORDER
         Upon consideration of Plaintiffs’ Motion for Oral Argument, it is hereby:

         ORDERED that Plaintiff’s Motion is granted; and it is further
         ORDERED that oral argument in the above-captioned case is scheduled for

____________.

SO ORDERED.


                                                                                             Judge
Dated:




                                                 1
